Exhibit 10(a)

STEPAN COMPANY

2011 INCENTIVE COMPENSATION PLAN

STOCK AWARDS AGREEMENT

THIS STOCK AWARDS AGREEMENT (this “Agreement”), is made and entered into as of
the ____ day of __________, 20___ (the “Date of Grant”) by and between Stepan
Company, a Delaware corporation (the “Company”), and _________________ (the
“Participant”).

W I T N E S S E T H THAT:

1. Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2011
Incentive Compensation Plan (the “Plan”).

2. Grant of Stock Awards. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, pursuant to
authorization under a resolution of the Board or the Committee, the Company has
granted to the Participant as of the Date of Grant, __________ Stock Awards
(“Stock Awards”). Each Stock Award shall represent the right of the Participant
to receive one share of Stock after the end of the applicable Restricted Period
for the Stock Awards, subject to and upon the terms and conditions of this
Agreement.

3. Restrictions on Transfer of Stock Awards. Subject to Section 5 of the Plan,
neither the Stock Awards granted hereby nor any interest therein or in the Stock
related thereto shall be transferable prior to payment to the Participant
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.

4. Vesting of Stock Awards. The Stock Awards covered by this Agreement shall
become nonforfeitable and payable to the Participant pursuant to Section 5
hereof on ______________ (the “Vesting Date”), conditioned upon the
Participant’s continuous employment with the Company or a Company subsidiary
through the Vesting Date. Any Stock Awards that do not so become nonforfeitable
will be forfeited, including if the Participant ceases to be continuously
employed by the Company or a Company subsidiary prior to the Vesting Date. For
purposes of this Agreement, “continuously employed” means the absence of any
interruption or termination of the Participant’s employment with the Company or
with a subsidiary of the Company. Continuous employment shall not be considered
interrupted or terminated in the case of sick leave, military leave or any other
leave of absence approved by the Company or in the case of transfers between
locations of the Company and its subsidiaries.

5. Form and Time of Payment of Stock Awards.

(a) Payment for the Stock Awards, after and to the extent they have become
nonforfeitable, shall be made in the form of shares of Stock. Payment shall be
made within 10 days following the date that the Stock Awards become
nonforfeitable pursuant to Section 4 hereof.



--------------------------------------------------------------------------------

(b) Except to the extent provided by Section 409A of the Code and permitted by
the Committee, no Stock may be issued to the Participant at a time earlier than
otherwise expressly provided in this Agreement.

(c) The Company’s obligations to the Participant with respect to the Stock
Awards will be satisfied in full upon the issuance of Stock corresponding to
such Stock Awards.

6. Dividend, Voting, and Other Rights.

(a) The Participant shall have no rights of ownership in the Stock underlying
the Stock Awards and no right to vote the Stock underlying the Stock Awards
until the date on which the shares of Stock underlying the Stock Awards are
issued or transferred to the Participant pursuant to Section 5 above.

(b) The obligations of the Company under this Agreement will be merely that of
an unfunded and unsecured promise of the Company to deliver shares of Stock in
the future, and the rights of the Participant will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

(c) The Participant shall not have rights to any dividend equivalents on the
Stock Awards except as provided in this Section 6(c). Dividend Equivalents will
be credited regarding the Stock Awards during the Restricted Period, including
any additional Stock that the Participant might become entitled to receive
pursuant to a stock dividend or other securities as a result of a merger or
reorganization in which the Company is the surviving corporation or any other
change in the capital structure of the Company, but shall be withheld and
credited to the Participant and subject to the same restrictions and
nonforfeitability terms as the Stock Awards. After the Restricted Period, to the
extent that the Stock Awards have has become nonforfeitable and payable, any
credited Dividend Equivalents with respect to such nonforfeitable and payable
Stock Awards shall be paid in cash to the Participant pursuant to Section 3.6(e)
of the Plan. To the extent the Stock Awards are forfeited pursuant to Section 4
of this Agreement, all credited Dividend Equivalents with respect to the
Restricted Stock shall also be forfeited. No interest shall be payable with
respect to any such credited Dividend Equivalents.

7. Adjustments. The number of shares of Stock issuable for each Stock Award is
subject to adjustment as provided in Section 1.5 of the Plan.

8. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery to the
Participant of Stock or any other payment to the Participant or any other
payment or vesting event under this Agreement, and the amounts available to the
Company for such withholding are insufficient, it shall be a condition to the
obligation of the Company to make any such delivery or payment that the
Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required to be withheld. The Participant may elect that
all or any part of such withholding requirement be satisfied by retention by the
Company of a portion of the Stock to be

 

2



--------------------------------------------------------------------------------

delivered to the Participant or by delivering to the Company other shares of
Stock held by the Participant. If such election is made, the shares so retained
shall be credited against such withholding requirement at the Fair Market Value
of such Stock on the date of such delivery. In no event will the Fair Market
Value of the Stock to be withheld and/or delivered pursuant to this Section 8 to
satisfy applicable withholding taxes exceed the minimum amount of taxes required
to be withheld.

9. Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any shares of Stock pursuant to this Agreement
if the issuance thereof would result in a violation of any such law.

10. Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Participant).

11. Interpretation. Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Except as expressly provided in this
Agreement, capitalized terms used herein will have the meaning ascribed to such
terms in the Plan.

12. No Employment Rights. The grant of the Stock Awards under this Agreement to
the Participant is a voluntary, discretionary award being made on a one-time
basis and it does not constitute a commitment to make any future awards. The
grant of the Stock Awards and any payments made hereunder will not be considered
salary or other compensation for purposes of any severance pay or similar
allowance, except as otherwise required by law. Nothing contained in this
Agreement shall confer upon the Participant any right to be employed or remain
employed by the Company or any of its subsidiaries, nor limit or affect in any
manner the right of the Company or any of its subsidiaries to terminate the
employment or adjust the compensation of the Participant.

13. Relation to Other Benefits. Any economic or other benefit to the Participant
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its subsidiaries.

14. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the
Participant under this Agreement without the Participant’s written consent, and
(b) the Participant’s consent shall not be required to an amendment that is
deemed necessary by the Company to ensure compliance with Section 409A of the
Code.

 

3



--------------------------------------------------------------------------------

15. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

16. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.

17. Recoupment. Notwithstanding anything in this Agreement to the contrary:

(a) If the Participant’s employment with the Company or a Company subsidiary is
terminated from gross misconduct (as determined in the reasonable but sole
discretion of the Company), then the Participant’s rights to the Stock Awards
and any related benefit or compensation under this Agreement will expire and be
forfeited as of the date of such termination of employment.

(b) The Stock Awards and any related benefit or compensation under this
Agreement is subject to the applicable recoupment, recapture, clawback or
recovery policy of the Company as adopted by the Board or the Committee and in
effect from time to time. In addition, this Agreement may be amended at any time
and from time to time by the Company without the consent or written agreement of
the Participant to the extent necessary to comply with any recoupment,
recapture, clawback or recovery policy of the Company adopted by the Board or
the Committee to comply with Section 10D of the Securities Exchange Act of 1934
and any applicable rules or regulations promulgated by the Securities and
Exchange Commission or any national securities exchange or national securities
association on which the Stock may then be traded, as reasonably determined by
the Board or the Committee in its sole discretion.

18. Successors and Assigns. Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.

19. Acknowledgment. The Participant acknowledges that the Participant (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan, and (d) agrees to such terms and conditions.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

 

STEPAN COMPANY By:    

F. Quinn Stepan, Jr.

President and Chief Executive Officer

The undersigned Participant hereby acknowledges receipt of an executed version
of this Agreement and accepts the Stock Awards granted hereunder on the terms
and conditions set forth herein and in the Plan.

 

 

 

Participant

 

5